FILED
                           NOT FOR PUBLICATION                                 NOV 13 2009

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


    RONALD EUGENE REEVE,                        No. 06-56232

             Petitioner - Appellant,            D.C. No. CV- 05-777-GPS

      v.
                                                MEMORANDUM*
    ROSEANN CAMPBELL, WARDEN,

             Respondent - Appellee.


                  Appeal from the United States District Court
                      for the Central District of California
                  George P. Schiavelli, District Judge, Presiding

                          Submitted November 2, 2009***
                              Pasadena, California

Before: GOULD and BEA, Circuit Judges, and MOLLOY,** District Judge.



*
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


**
       The Honorable Donald W. Molloy, United States District Judge for the
District of Montana, sitting by designation.


***    The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a) (2).
      California state prisoner Ronald Eugene Reeve appeals the district court’s

order denying his claim for habeas relief. 28 U.S.C. § 2254.

      We review the district court’s denial of Reeve’s petition for a writ of habeas

corpus de novo, and the district court’s factual findings for clear error. Corell v.

Ryan, 539 F.3d 938 (9th Cir. 2008). We affirm.

      The California state court’s finding that Reeve’s confession was voluntary

was not unreasonable, despite the fact that he was prohibited from contacting

anyone outside the jail in Utah for twenty-two hours before his interrogation while

the Utah police and he waited for the police from California to arrive. While

“lengthy . . . incommunicado incarceration before a statement is made” is evidence

that a statement is involuntary, Miranda v. Arizona, 384 U.S. 436, 476 (1966), a

twenty-two hour incommunicado detention without more is not enough.

      Reeve was told that his incommunicado incarceration would last only until

the detectives from California arrived. While he waited, he did not ask for a

lawyer, he was not interrogated, nor was he threatened or intimidated by anyone.

When the California detectives arrived, he was given and then voluntarily waived

his Miranda rights. At no point during the subsequent interrogations did he

suggest he did not want to talk anymore to the police nor did he request an

attorney. When he did ask the California police if he could make a telephone calls,

                                           2
they allowed him to make several. Nor did Reeve identify anything coercive in the

two-hour interrogation.

      Reeve’s decision to answer questions from the police and to confess to

killing the victim both to the police and then to his father over the telephone in the

presence of the police, was not coerced by the police. There is no evidence that

Reeve’s will was overborne by the twenty-two hour wait during which the

telephones were shut off. As such, his statement was voluntary and admissible.

      AFFIRMED.




                                           3